Citation Nr: 1758844	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for Crohn's disease prior to January 30, 2014, and to a rating in excess of 30 percent from January 30, 2014, forward.

2.  Entitlement to an initial compensable disability rating for a left knee strain with crepitus.

3.  Entitlement to an initial compensable disability rating for a right knee strain with crepitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1996 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection and assigned initial disability ratings for Crohn's disease and left and right knee strain, effective June 23, 2009.  A 10 percent rating was assigned for Crohn's disease and a noncompensable rating was assigned for each of the Veteran's knees.

In a July 2014 rating decision, the RO increased the rating for Crohn's disease to 30 percent, effective January 30, 2104.

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in July 2015.  A transcript is of record.

The claims of entitlement to an initial compensable disability rating for left knee strain with crepitus and to an initial compensable disability rating for right knee strain with crepitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACTS

1.  Prior to December 6, 2012, the Veteran's Crohn's disease was not manifested by moderately severe symptoms with frequent exacerbations.

2.  From December 6, 2012, to January 29, 2014, the Veteran's Crohn's disease was manifested by moderately severe symptoms with frequent exacerbations, but not by severe symptoms with numerous attacks a year and malnutrition, with health only being fair when the disease is in remission.  

3.  From January 23, 2014, forward, the Veteran's Crohn's disease was not manifested by severe symptoms with numerous attacks a year and malnutrition, with health only being fair when the disease is in remission.  


CONCLUSIONS OF LAW

1.  Prior to December 6, 2012, the criteria for an initial rating in excess of 10 percent for Crohn's disease have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code (DC) 7323 (2017).

2.  From December 6, 2012, to January 29, 2014, the criteria for a disability rating of 30 percent, but not higher, for Crohn's disease have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code (DC) 7323 (2017).

3.  From January 30, 2014, forward, the criteria for a rating in excess of 30 percent for Crohn's disease have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code (DC) 7323 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400 (o)(2) (2014).

A September 2009 rating decision granted an evaluation of 10 percent, effective June 23, 2009, for the Veteran's Crohn's disease.  The Veteran's rating was later increased to 30 percent, effective January 30, 2014, in a July 2014 rating decision.  

There is no DC directly applicable to Crohn's disease.  The Veteran's service-connected Crohn's disease is currently rated by analogy to DC 7323 (ulcerative colitis).  38 C.F.R. § 4.20.  Under this DC, a 10 percent rating is warranted for moderate symptoms with infrequent exacerbations.  Moderately severe symptoms with frequent exacerbations warrant a 30 percent rating.  A 60 percent rating is warranted for severe symptoms with numerous attacks a year and malnutrition, with health only being fair when the disease is in remission.  A 100 percent rating is warranted for a pronounced condition, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114, DC 7323.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6.

Turning to the evidence of record, the Veteran was seen by his private physician in February 2009.  The Veteran denied having diarrhea, rectal bleeding, or significant abdominal pain.  The Veteran reported gassiness.  On examination, the Veteran's abdomen was found to be normal with normal bowel sounds and no tenderness or masses.  The Veteran was found to be well and not exhibiting symptoms at the time of his examination.

In June 2009, the Veteran's private physician noted that the Veteran was feeling well and not experiencing any diarrhea, abdominal pain, joint discomfort, or rectal bleeding.  His appetite was described as being normal and his weight was stable.  His lab results showed normal hemoglobin and normal liver enzymes.

The Veteran was afforded a VA examination in July 2009 for his Crohn's disease.  He stated that approximately two years ago he went to an emergency room with symptoms of abdominal cramping, pain, fever, and bloody diarrhea.  He was treated with prednisone and placed on Asacol.  He had two further flare-ups, and his medication was increased.  In the past year, his symptoms had remained fairly well controlled on this regimen and he had not had any further flare-ups.   However, he did continue to experience symptoms of abdominal discomfort, bloating, and gassiness.   He had one to two formed stools a day, but with flare-ups he could have up to ten bowel movements a day.  He denied any weight changes, nausea, or vomiting.  It was noted that the Veteran's Crohn's disease did not interfere with his ability to perform his activities of daily living.  The Veteran stated that he was currently seeking work and felt that he could work, but was worried that if he had a flare-up of Crohn's it would cause him to miss work.  Upon examination, the examiner noted good bowel sounds and mild tenderness diffusely.  No rebound, guarding, or masses were discovered.  

A February 2010 VA treatment record noted that the Veteran's Crohn's disease was well controlled.  In March 2010, the Veteran reported that he was having an occasional change in bowel habits, no bloody stools but mild abdominal discomfort from time to time.  In May 2010, the Veteran reported that he was doing well, with bowel habits once to twice a day.  

In an August 2010 Notice of Disagreement statement, the Veteran noted that his Crohn's disease warranted the next higher rating due to frequent flare-ups, which occurred despite taking medication.

A November 2011 VA treatment record noted the Veteran's report of a change in bowel habits for the last few months.  He was having three to four semi-formed brown bowel movements a day with no blood.  He also reported gas and
occasional cramping.   He continued to work.  In March 2012, the Veteran was noted to be doing well.  He complained of some gas.  He continued to work and was going to school full time.  

A VA treatment record dated December 6, 2012 noted that the Veteran was having occasional abdominal cramps and having three to four non-bloody bowel movements per day.  He had recently lost his job and was struggling to find another one.  He was to start a new job on Monday.  On December 27, the Veteran was having three to four semi-solid stools a day, but now blood was present.  He denied any nausea or vomiting.  His baseline was one to two bowel movements per day.  On January 4, 2013, he was having bloody diarrhea two to three times a day.  On January 17, he was feeling better and averaging two to three non-bloody, formed stools per day with occasional rectal urgency.  

A December 18, 2012 Disability Benefits Questionnaire noted that the Veteran had diarrhea with three to four loose stools a day.  The examiner reported that the Veteran had frequent episodes of bowel disturbance, but noted that he only had one exacerbation during the past 12 months.  The Veteran did not have any weight change, malnutrition, serious complications, or other general health effects.  With respect to functional impact, it was noted that the Veteran's diarrhea caused him to take frequent and urgent bathroom breaks.

The Veteran underwent a VA examination in February 2013.  It was noted at the examination that he required continuous medication for his Crohn's disease.  He denied having any flares for the past year.  The Veteran did not have any weight change, malnutrition, serious complications, or other general health effects.  His hemoglobin levels were found to be within the normal range.  The examiner noted that the Veteran's Crohn's disease did not impact his ability to work.

Later in February 2013, the Veteran had an emergency room visit with a follow-up due to bloody stools and diarrhea up to 6 times a day over a 2 week period.  He was diagnosed with a Crohn's flare-up.  He was prescribed prednisone.  On examination, the physician noted a soft, non-tender, non-distended abdomen with normal bowel sounds.

A VA treatment record dated February 28, 2013, noted that the Veteran had improved and he now had now one to two non-bloody bowel movements per day  

The Veteran's private treatment records show that in May 2013, he reported solid stools once a day with no blood or pain.  He also reported a history of gas and heartburn.  He denied abdominal pain, abdominal bloating, constipation, diarrhea, dysphagia, nausea, rectal bleeding, or vomiting.  On examination, the physician noted a normal, non-tender abdomen with normal bowel sounds.  The Veteran was described as being symptom free.  

In August 2013, the Veteran's private physician noted a significant flare of symptoms, while transitioning from Prednisone to a different medication.  The Veteran reported soft stools, one with a small amount of blood a few days ago.  He denied abdominal pain, belching, black stools, bloating, constipation, diarrhea, dyspepsia, gas, heartburn, rectal bleeding, and vomiting.  On examination, the physician noted a normal, non-tender, non-distended abdomen with normal bowel sounds.  His risk level was found to be moderate.  

The Veteran was again examined by his private physician in November 2013.  The Veteran reported normal stools.  His energy and appetite were normal.  He denied abdominal pain, abdominal bloating, constipation, diarrhea, dysphagia, gas, heartburn, nausea, rectal bleeding, and vomiting.  On examination, the physician noted a soft, non-tender abdomen with normal bowel sounds.  He was still taking Prednisone.

In January 2014, the Veteran reported stooling every two hours and the stools have been bloody often without fecal matter.  He had been nauseated and has had increased saliva, and stool urgency had been bothersome.  He was still taking prednisone, but was now approved for Humira.

A January 30, 2014 Disability Benefits Questionnaire completed by the Veteran's private doctor noted hid history included abdominal pain, diarrhea, and rectal bleeding, persistent and worsening lately.  The examiner noted that the Veteran suffered from more or less constant abdominal distress.  The Veteran did not have any weight change, malnutrition, serious complications, or other general health effects.  Laboratory tests were characterized as being normal.  It was noted that a March 2013 colonoscopy revealed active inflammation and moderately active colitis.  The examiner determined that on days with pain and diarrhea the Veteran may not be able to work.

In February 2014, the Veteran stated that he had been unemployed for six months prior to January 2013 due to his Crohn's disease and had been on steroid medication to correct the problem for over six months in the past year. 

The Veteran was seen by his private physician again in June 2015.  It was noted that he remained on Humira.  The Veteran reported watery stools without blood with some urgency and increased rectal gas.  Upon examination, his abdomen appeared normal with normal bowel sounds and no tenderness or masses.

In June 2015, the Veteran's spouse provided a statement in regards to the Veteran's Crohn's disease.  She noted that her husband must take medication that does not resolve his symptoms completely.  For example, despite being on Humira, in addition to his other medications, she reported that her husband experiences unpredictable flare-ups, which leaves him feeling miserable.  

The Veteran's private treatment records show that in June 2015 his stools were becoming watery, but not bloody.  They had been fairly normal until about one month ago.  There was also some urgency and increased rectal gas.  He was stooling once per day.  

At his hearing before the Board in July 2015, the Veteran testified that he was working full time, but missed two days of work each month because of his Crohn's disease.  He stated that prior to beginning his current medication, for approximately a year to two years straight he was having constant flares and as on Prednisone.  He described his symptoms during that time as severe, including pain, urgency and a lot of fatigue.  He also reported diarrhea and nausea.  In response to a question about current flare-ups, the Veteran stated that he was doing well on Humira.  At present, his symptoms included some gas and urgency.  

The Veteran was seen by his private physician in October 2015.  It was noted that the Veteran remained on Humira.  He reported experiencing some gas and some urgency overnight at work.  The Veteran noted that his urgency happened about 40% of the time at work, which was actually considered an improvement.  The Veteran reported a history of heartburn but denied abdominal pain, abdominal bloating, constipation, diarrhea, dysphagia, gas, nausea, rectal bleeding, or vomiting.  Upon examination, his abdomen appeared normal with no tenderness or masses with normal bowel sounds.  The physician determined that the Veteran's Crohn's disease was symptomatically under control with no proctitis found during his most recent examination.  His liver and spleen were noted to be normal.

During a January 2016 appointment, it was found that the Veteran's Crohn's disease had improved and the urgency had cleared up.  He denied abdominal pain, abdominal bloating, constipation, diarrhea, dysphagia, gas, heartburn, nausea, rectal bleeding, and vomiting.  Upon examination, his abdomen appeared normal with no tenderness or masses with normal bowel sounds.  His liver and spleen were normal.

A March 2016 VA treatment record noted that the Veteran had been taking Humira since late 2014 and was doing very well.

The Veteran was afforded a VA examination in May 2016.  He reported diarrhea, which occurred 2-3 times per night; abdominal distension, which occurred 2-3 times per night; nausea, which occurred once per week; and vomiting, which occurred once per week.  It was found that the Veteran experienced more or less constant abdominal distress.  The Veteran did not have any weight change, malnutrition, serious complications, or other general health effects.  His laboratory tests were within normal limits.  The examiner noted that the Veteran's Crohn's disease did not impact his ability to work.  

As of December 6, 2012, the Board finds that a 30 percent rating is warranted for the Veteran's Crohn's disease.  At that time, there was an increase in the severity and frequency of the Veteran's symptoms, to include having three to four bowel movements per day, sometimes with blood.  Although the condition continued to wax and wane, the Veteran began to have more frequent exacerbations and underwent courses of Prednisone in February 2013, April 2013, and July 2013.  As such, the Board finds that a 30 percent rating under DC 7323 is warranted as of December 6, 2012, as the Veteran's Crohn's disease was manifested by moderately severe symptoms with frequent exacerbations.

Prior to December 6, 2012, the preponderance of the evidence weighs against entitlement to a rating in excess of 10 percent for the Veteran's Crohn's disease.  In February 2009 and June 2009, the Veteran was essentially symptom free, and on VA examination in July 2009 he stated that in the past year his symptoms had remained fairly well controlled and he had not had any flare-ups.  His symptoms consisted only of abdominal discomfort, bloating, and gassiness.   In February 2010, his symptoms were again described as well controlled.  While he reported that he was having an occasional change in bowel habits in March 2010, he denied any bloody stools and complained of only mild abdominal discomfort from time to time.  In May 2010, he was doing well, with bowel habits once to twice a day.  The Veteran reported some symptoms of increased severity in November 2011, including having three to four semi-formed brown bowel movements a day.  But by March 2012 he was again noted to be doing well.  It was not until December 6, 2012, that the evidence reflected an increase in the severity of symptoms and frequency of exacerbations of the Veteran's Crohn's disease.  As the Veteran's Crohn's disease was not manifested by moderately severe symptoms with frequent exacerbations prior to December 6, 2012, entitlement to a disability rating in excess of 10 percent is not warranted.  

Further, from December 6, 2012, forward, the preponderance of the evidence weighs against entitlement to a rating in excess of 30 percent for the Veteran's Crohn's disease.  He has never been shown to suffer from malnutrition.  On examinations in December 2012, February 2013, January 2014, and May 2016, it was noted that he did not have any weight change, malnutrition, serious complications, or other general health effects.  In January 2016, the Veteran's private doctor reported that his Crohn's disease was symptomatically under control.  Thus, as the Veteran's Crohn's disease was not manifested by severe symptoms with numerous attacks a year and malnutrition, with health only being fair when the disease is in remission, entitlement to a disability rating in excess of 30 percent is not warranted, from December 6, 2012, forward.  


ORDER

Prior to December 6, 2012, entitlement to an initial rating in excess of 10 percent for Crohn's disease is denied.

From December 6, 2012, to January 29, 2014, entitlement to a 30 percent rating, but not higher, for Crohn's disease is granted.

From January 30, 2014, forward, entitlement to a rating in excess of 30 percent for Crohn's disease is denied.


REMAND

Regarding the claims for higher ratings for the Veteran's right and left knee disorders, new VA examinations must be provided that comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Correia mandates that orthopedic examinations include the testing described in 38 C.F.R. § 4.59 (2017), or an explanation as to why such testing is not warranted or not possible.  The May 2016 VA examination does not specify that such testing was performed, including passive range of motion, or whether such testing was considered not warranted or not possible.  

Sharp requires VA examiners to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  In this case, the May 2016 VA examination report does not provide the necessary information regarding flare-ups, as specified above.  Moreover, the examiner's reason for not providing an estimate of additional functional loss during flare-ups is too general in nature to comply with Sharp (as indicated by the medical opinion found to be deficient in that decision).  In this regard, although the examination was not performed during a flare-up, it is not apparent why the examiner could not estimate additional functional loss based on the Veteran's statements describing the flare-ups, or why the available information in the file was not sufficient to permit such an estimate.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from April 2016, forward. 

2. Then, arrange for a new VA examination to assess the current severity of the Veteran's right and left knee disorders.  

Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following:
A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up based on all procurable information from the record.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

3. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


